Exhibit 10.9

 

SEVERANCE AGREEMENT

 

Agreement dated as of March 3, 2003, between US Airways, Inc., a Delaware
corporation, having a place of business at Crystal Park Four, 2345 Crystal
Drive, Arlington, Virginia 22227 (the “Company”) and Elizabeth K. Lanier,
residing at 1505 Crystal Drive, #713, Arlington, Virginia 22227 (the
“Executive”).

 

W I T N E S S E T H

 

WHEREAS, the Executive has assumed duties of a responsible nature to the benefit
of the Company and to the satisfaction of its Board of Directors (the “Board”);

 

WHEREAS, the Board believes it to be in the best interests of the Company to
enter into this Agreement to assure Executive’s continuing services to the
Company including, but not limited to, under circumstances in which there is a
possible, threatened or actual severance of employment or Change of Control (as
defined below) of the Company; and

 

WHEREAS, the Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened severance of employment or Change of Control
and to encourage the Executive’s full attention and dedication to the Company
currently and in the event of any threatened or pending Change of Control, and
to provide the Executive with compensation and benefits arrangements upon a
severance of employment which ensure that the compensation and benefits
expectations of the Executive will be satisfied and which are competitive with
those of other corporations. Therefore, in order to accomplish all the above
objectives, the Board has caused the Company to enter into this Agreement.



--------------------------------------------------------------------------------

WHEREAS, the Company and the Executive have entered into an Employment Agreement
dated as of October 31, 2001 (the “Prior Agreement”); and

 

WHEREAS, the Company and the Executive desire to supersede the Prior Agreement;

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
Company and the Executive hereby agree as follows:

 

1. Certain Definitions.

 

(a) The “Effective Date” shall mean the date hereof.

 

(b) The “Change of Control Date” shall mean the first date during the Employment
Period (as defined in Section 1(d)) on which a Change of Control (as defined in
Section 2) occurs. Anything in this Agreement to the contrary notwithstanding,
if a Change of Control occurs and if the Executive’s employment with the Company
is terminated or the Executive ceases to be an officer of the Company prior to
the date on which the Change of Control occurs, and if it is reasonably
demonstrated by the Executive that such termination of employment or cessation
of status as an officer (i) was at the request of a third party who has taken
steps reasonably calculated to effect the Change of Control or (ii) otherwise
arose in connection with or anticipation of the Change of Control, then for all
purposes of this Agreement the “Change of Control Date” shall mean the date
immediately prior to the date of such termination of employment or cessation of
status as an officer.

 

2



--------------------------------------------------------------------------------

(c) The “Change of Control Period” shall mean the period commencing on the
Change of Control Date and ending on the earlier to occur of (a) the third
anniversary of such date, or (b) the Executive’s Normal Retirement Date.

 

(d) The “Employment Period” shall mean the period commencing on the Effective
Date and ending on the earlier to occur of (i) the third anniversary of such
date or (ii) the first day of the month next following the Executive’s 65th
birthday (“Normal Retirement Date”); provided, however, that commencing on the
date one year after the Effective Date, and on each annual anniversary of such
date (such date and each annual anniversary thereof shall be hereinafter
referred to as the “Renewal Date”), the Employment Period shall be automatically
extended so as to terminate on the earlier of (x) three years from such Renewal
Date or (y) the Executive’s Normal Retirement Date, unless at least 30 days
prior to the Renewal Date the Company shall give notice to the Executive that
the Employment Period shall not be so extended; and provided, further, that upon
the occurrence of a Change of Control Date, the Employment Period shall
automatically be extended so as to terminate on the earlier to occur of (1) the
third anniversary of such date or (2) the Executive’s Normal Retirement Date.

 

(e) “Key Employee” shall mean a senior vice president level employee of the
Company.

 

2. Change of Control.

 

For the purpose of this Agreement, a “Change of Control” or “Change in Control”
shall mean:

 

(a) The acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as

 

3



--------------------------------------------------------------------------------

amended (the “Exchange Act”)) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either (i) the
then outstanding shares of common stock of the Company’s parent, US Airways
Group, Inc. (“Group”) (the “Outstanding Group Common Stock”) or (ii) the
combined voting power of the then outstanding voting securities of Group
entitled to vote generally in the election of directors (the “Outstanding Group
Voting Securities”); provided, however, that the following acquisitions shall
not constitute a Change of Control: (v) any acquisition directly from Group, (w)
any acquisition by Group or any of its subsidiaries, (x) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by Group or any
of its subsidiaries, (y) any acquisition by any corporation with respect to
which, following such acquisition, more than 85% of, respectively, the then
outstanding shares of common stock of such corporation and the combined voting
power of the then outstanding voting securities of such corporation entitled to
vote generally in the election of directors, is then beneficially owned,
directly or indirectly, by all or substantially all of the individuals and
entities who were beneficial owners, respectively of the Outstanding Group
Common Stock and Outstanding Group Voting Securities in substantially the same
proportions as their ownership, immediately prior to such acquisition, of the
Outstanding Group Common Stock and Outstanding Group Voting Securities, as the
case may be or (z) any acquisition by an individual, entity or group that,
pursuant to Rule 13d-1 promulgated under the Exchange Act, is permitted to, and
actually does, report its beneficial ownership of Outstanding Group Common Stock
and Outstanding Group Voting Securities on Schedule 13G (or any successor
Schedule); provided further, that if any such individual, entity or group
subsequently becomes required to or does report its ownership of Outstanding

 

4



--------------------------------------------------------------------------------

Group Common Stock and Outstanding Group Voting Securities on Schedule 13D (or
any successor Schedule) then, for purposes of this Section 2(a), such
individual, entity or group shall be deemed to have first acquired, on the first
date on which such individual, entity or group becomes required to or does so
file, beneficial ownership of all of the Outstanding Group Common Stock and
Outstanding Group Voting Securities beneficially owned by it on such date; or

 

(b) Individuals who, as of the date hereof, constitute Group’s Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Group Board of Directors; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by Group’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents;
or

 

(c) There is consummated a reorganization, merger or consolidation, in each
case, with respect to which all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding Group
Common Stock and Outstanding Group Voting Securities immediately prior to such
reorganization, merger or consolidation, beneficially own, directly or
indirectly, less than 85% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the

 

5



--------------------------------------------------------------------------------

case may be, of the corporation resulting from such reorganization, merger or
consolidation (or any parent thereof) in substantially the same proportions as
their ownership, immediately prior to such reorganization, merger or
consolidation of the Outstanding Group Common Stock and the Outstanding Group
Voting Securities, as the case may be; or

 

(d) Approval by the shareholders of Group of a complete liquidation or
dissolution of Group or the consummation of the sale or other disposition of all
or substantially all of the assets of Group, other than to a corporation with
respect to which, following such sale or other disposition, more than 85% of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Group Common Stock and Outstanding Group Voting Securities
immediately prior to such sale or other disposition in substantially the same
proportion as their ownership, immediately prior to such sale or other
disposition, of the Outstanding Group Common Stock and Outstanding Group Voting
Securities, as the case may be.

 

3. Employment Period.

 

The Company hereby agrees to continue the Executive in its employ, and the
Executive hereby agrees to remain in the employ of the Company, during the
Employment Period under the terms and conditions provided herein.

 

6



--------------------------------------------------------------------------------

4. Terms of Employment.

 

(a) Position and Duties.

 

(i) During the Employment Period and prior to a Change of Control Date, (A) if
the Board determines that the Executive has been performing his duties in
accordance with Section 4(a)(iii) hereof, it shall re-elect the Executive to the
position of Senior Vice President with substantially similar duties to the
position held by the Executive on the Effective Date, and (B) the Executive’s
services shall be performed at the Executive’s location on the Effective Date,
the Company’s headquarters, or a location where a substantial activity for which
the Executive has responsibility is located.

 

(ii) During the Employment Period and on and following a Change of Control Date,
(A) the Executive’s position (including status, offices, titles and reporting
relationships), authority, duties and responsibilities shall be at least
commensurate in all material respects with the most significant of those held,
exercised and assigned at any time during the 90-day period immediately
preceding the Change of Control Date and (B) the Executive’s services shall be
performed at the location where the Executive was employed immediately preceding
the Change of Control Date or any office or location where a substantial
activity for which the Executive has responsibility is located.

 

(iii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is also expressly understood and agreed that to the extent
that such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.

 

(b) Compensation.

 

(i) Base Salary. During the Change of Control Period, the Company shall pay the
Executive a base salary (x) for the first 12 months of such period at a rate not
less than his base salary in effect on the Change of Control Date and (y) during
each succeeding 12 months at a rate not less than his base salary in

 

7



--------------------------------------------------------------------------------

effect on the last day of the preceding 12-month period. During the Change of
Control Period, base salary shall be reviewed at least annually and shall be
increased at any time and from time to time as shall be substantially consistent
with increases in base salary awarded in the ordinary course of business to
other Key Employees of the Company and its subsidiaries. Any increase in base
salary shall not serve to limit or reduce any other obligation to the Executive
under this Agreement. Base salary shall not be reduced after any such increase.
Base salary under Section 4(b)(i) shall hereinafter be referred to as the “Base
Salary”.

 

(ii) Annual Bonus. In addition to Base Salary, the Executive shall be awarded,
for each fiscal year during the Change of Control Period, an annual bonus as
shall be determined by the Board or its Human Resources Committee in accordance
with the Incentive Compensation Plan as approved by the Group Board of Directors
or other annual bonus plan hereafter approved by the Board (“Incentive Plan”).
The annual bonus under Section 4(b)(ii) shall hereinafter be referred to as the
“Annual Bonus”.

 

(iii) Incentive, Savings and Retirement Plans. In addition to Base Salary and
Annual Bonus payable as hereinabove provided, the Executive shall be entitled to
participate during the Change of Control Period in all incentive (including but
not limited to the Long Term Incentive Plan and all stock incentive plans),
savings and retirement plans, practices, policies and programs applicable to
other Key Employees, in each case providing benefits which are at least as
favorable as the most favorable of such plans, practices, policies and programs
in effect at any time during the 90-day period immediately preceding the Change
of Control Date or, if more favorable to the Executive and/or the Executive’s
family, as in effect at any time thereafter with respect to other Key Employees.

 

(iv) Welfare Benefit Plans. During the Change of Control Period, the Executive
and/or the Executive’s family, as the case may be, shall be eligible for
participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs applicable to other Key Employees (including,
without limitation, medical, prescription, dental, disability, salary
continuance, employee life, group life, accidental death and travel accident
insurance plans and programs), in each case providing benefits which are at
least as favorable as the most favorable of such plans, practices, policies and
programs in effect at any time during the 90-day period immediately preceding
the Change of Control Date or, if more favorable to the Executive and/or the
Executive’s family, as in effect at any time thereafter with respect to other
Key Employees.

 

(v) Expenses. During the Change of Control Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
the Executive in accordance with the most favorable policies, practices and
procedures of the Company and its subsidiaries applicable at any time on or
after the Effective Date to other Key Employees of the Company and its
subsidiaries.

 

8



--------------------------------------------------------------------------------

(vi) Fringe Benefits. During the Change of Control Period, the Executive shall
be entitled to fringe benefits, including but not limited to space positive and
space available travel privileges in all classes of service and cabins on all
air carriers owned by the Company and any of its affiliates (including all
carriers owned by any individual, entity or group that has entered into an
agreement the consummation of which constitutes a Change of Control, or which
otherwise caused a Change of Control) (“Travel Privileges”), in each case
providing benefits which are at least as favorable as the most favorable of such
plans, practices, policies and programs in effect at any time during the 90-day
period immediately preceding the Change of Control Date or, if more favorable to
the Executive and/or the Executive’s family, as in effect at any time thereafter
with respect to other Key Employees.

 

(vii) Vacation. During the Change of Control Period, the Executive shall be
entitled to paid vacation in accordance with the most favorable plans, policies,
programs and practices of the Company and its subsidiaries as in effect at any
time during the 90-day period immediately preceding the Change of Control Date
or, if more favorable to the Executive and/or the Executive’s family, as in
effect at any time thereafter with respect to other Key Employees.

 

5. Termination.

 

(a) Mutual Agreement. During the Employment Period, the Executive’s employment
hereunder may be terminated at any time by mutual agreement on terms to be
negotiated at the time of such termination.

 

(b) Death or Disability. This Agreement shall terminate automatically upon the
Executive’s death. If the Company determines in good faith that the Disability
of the Executive has occurred (pursuant to the definition of “Disability” set
forth below), it may give to the Executive written notice of its intention to
terminate the Executive’s employment. In such event, the Executive’s employment
with the Company shall terminate effective on the 90th day after receipt by the
Executive of such notice given at any time after a period of six consecutive
months of Disability and while such Disability is

 

9



--------------------------------------------------------------------------------

continuing (the “Disability Effective Date”), provided that, within the 90 days
after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For purposes of this Agreement,
“Disability” means disability which, at least six months after its commencement,
is determined to be total and permanent by a physician selected by the Company
or its insurers and acceptable to the Executive or the Executive’s legal
representative (such agreement as to acceptability not to be withheld
unreasonably). During such six month period and until the Disability Effective
Date, Executive shall be entitled to all compensation provided for under Section
4 hereof, to the extent applicable.

 

(c) Cause. During the Employment Period, the Company may terminate the
Executive’s employment for “Cause.” For purposes of this Agreement, “Cause”
means (1) a reasonable good faith determination by the Company that the
Executive engaged in an act or acts of personal dishonesty intended to result in
substantial personal enrichment of the Executive at the expense of the Company,
(2) repeated violations by the Executive of the Executive’s obligations under
Section 4(a) of this Agreement which are demonstrably willful and deliberate on
the Executive’s part and which are not remedied in a reasonable period of time
after receipt of written notice from the Company or (3) the conviction of the
Executive of a felony.

 

(d) Good Reason. During the Employment Period, the Executive’s employment
hereunder may be terminated by the Executive for Good Reason. For purposes of
this Agreement, “Good Reason” means:

 

(i) with respect to the termination of the Executive’s employment other than
during the Change of Control Period:

 

  (1) any reduction by the Company of the Executive’s rate of base salary, as in
effect on the Effective Date or as the same may be increased from time to time;

 

10



--------------------------------------------------------------------------------

  (2) any material and substantial diminution in the Executive’s position,
authority, duties or responsibilities as contemplated by Section 4(a)(i) of this
Agreement, or any other action by the Company which results in a material and
substantial diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by the Executive;

 

  (3) any demotion of the Executive to a position lower than Senior Vice
President; or

 

  (4) any failure by the Company to comply with and satisfy Section 11(c) of
this Agreement, and

 

(ii) with respect to the termination of the Executive’s employment during the
Change of Control Period:

 

  (1) the assignment to the Executive of any duties inconsistent in any respect
with Executive’s position (including status, offices, titles and reporting
relationships), authority, duties or responsibilities as contemplated by Section
4(a)(ii) or (iii) of this Agreement, or any other action by the Company which
results in a diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by the Executive;

 

  (2) (x) any failure by the Company to comply with any of the provisions of
Section 4(b) of this Agreement, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Executive or (y)
any failure of the Company to pay Base Salary or Annual Bonus in accordance with
Sections 4(b)(i) and (ii), respectively, and any failure by the Company to
maintain or provide the plans, programs, policies and practices, and benefits
described in Sections 4(b)(iii) - (vii)

 

11



--------------------------------------------------------------------------------

on the most favorable basis such plans, programs, policies and practices were
maintained and benefits provided during the 90-day period immediately preceding
the Change of Control Date, or if more favorable to the Executive and/or the
Executive’s family, as in effect at any time thereafter with respect to other
Key Employees;

 

  (3) the Company’s requiring the Executive to be based at any office or
location other than that described in Section 4(a)(ii)(B) hereof, except for
travel reasonably required in the performance of the Executive’s
responsibilities;

 

  (4) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement; or

 

  (5) any failure by the Company to comply with and satisfy Section 11(c) of
this Agreement.

 

For purposes of this Section 5(d)(ii), any good faith determination of “Good
Reason” made by the Executive on or after the Change of Control Date shall be
conclusive.

 

(e) Notice of Termination. Any termination during the Change of Control Period
by the Company for Cause or by the Executive for Good Reason shall be
communicated by Notice of Termination to the other party hereto given in
accordance with Section 12(b) of this Agreement. For purposes of this Agreement,
a “Notice of Termination” means a written notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated and
(iii) if the Date of Termination (as defined below) is other than the date of
receipt of such notice, specifies the termination date (which date shall be not
more than fifteen (15) days after the giving of such notice). The failure by the
Executive to set forth in the Notice of Termination any fact or circumstance
which

 

12



--------------------------------------------------------------------------------

contributes to a showing of Good Reason shall not waive any right of the
Executive hereunder or preclude the Executive from asserting such fact or
circumstance in enforcing his rights hereunder. Any termination other than
during the Change of Control Period by the Company for Cause or by the Executive
for Good Reason shall be communicated by written notice (which written notice
shall not constitute a Notice of Termination hereunder) to the other party
hereto given in accordance with Section 12(b) of this Agreement.

 

(f) Date of Termination. “Date of Termination” means the date of receipt of the
Notice of Termination or any later date specified therein, as the case may be;
provided, however, that (i) if the Executive’s employment is terminated by the
Company other than for Cause or Disability, the Date of Termination shall be the
date on which the Company notifies the Executive of such termination and (ii) if
the Executive’s employment is terminated by reason of death or Disability, the
Date of Termination shall be the date of death of the Executive or the
Disability Effective Date, as the case may be.

 

(g) Dispute Concerning Termination. If within fifteen (15) days after any Notice
of Termination is given, or, if later, prior to the Date of Termination (as
determined without regard to this Section 5(g)), the party receiving such Notice
of Termination notifies the other party that a dispute exists concerning the
termination, the Date of Termination shall be extended until the earlier of (i)
the date on which the Change of Control Period ends or (ii) the date on which
the dispute is finally resolved, either by mutual written agreement of the
parties or by a final judgment, order or decree of an arbitrator or a court of
competent jurisdiction (which is not appealable or with respect to which the
time for appeal therefrom has expired and no appeal has been perfected);
provided, however, that the Date of Termination shall be extended by a notice of
dispute

 

13



--------------------------------------------------------------------------------

given by the Executive only if such notice is given in good faith and the
Executive pursues the resolution of such dispute with reasonable diligence; and
provided further, this Section 5(g) shall be applicable only for terminations of
employment occurring during the Change of Control Period.

 

(h) Compensation During Dispute. If a purported termination occurs during the
Change of Control Period and the Date of Termination is extended in accordance
with Section 5(g) hereof, the Company shall continue to pay the Executive the
full compensation in effect when the notice giving rise to the dispute was given
(including, but not limited to, Base Salary) and continue the Executive as a
participant in all compensation, benefit and insurance plans in which the
Executive was participating when the notice giving rise to the dispute was
given, until the Date of Termination, as determined in accordance with Section
5(g) hereof. Amounts paid under this Section 5(h) are in addition to all other
amounts due under this Agreement and shall not be offset against or reduce any
other amounts due under this Agreement.

 

6. Obligations of the Company upon Termination.

 

(a) Death.

 

  (i) If the Executive’s employment is terminated during the Change of Control
Period by reason of the Executive’s death, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than those obligations accrued or earned and vested (if
applicable) by the Executive as of the Date of Termination, including, for this
purpose (1) the Executive’s full Base Salary through the Date of Termination at
the

 

14



--------------------------------------------------------------------------------

rate in effect on the Date of Termination, disregarding any reduction in Base
Salary in violation of this Agreement (the “Highest Base Salary”), (2) the
product of the Annual Bonus paid to the Executive for the last full fiscal year
and a fraction, the numerator of which is the number of days in the current
fiscal year through the Date of Termination, and the denominator of which is 365
and (3) any compensation previously deferred by the Executive (together with any
accrued interest thereon) and not yet paid by the Company and any accrued
vacation pay not yet paid by the Company (such amounts specified in clauses (1)
through (3)) are hereinafter referred to as “Accrued Obligations” and such
amounts specified in clauses (1) and (3) are hereinafter referred to as
“Termination Obligations”). Anything in this Agreement to the contrary
notwithstanding, the Executive’s family shall be entitled to receive benefits in
accordance with the most favorable plans, programs, practices and policies of
the Company and its subsidiaries in effect during the 90-day period immediately
preceding the Change of Control Date, or if more favorable to the Executive
and/or the Executive’s family, as in effect at any time thereafter with respect
to other Key Employees.

 

  (ii) If the Executive’s employment is terminated by reason of the Executive’s
death other than during the Change of Control Period, this Agreement shall
terminate without further obligations to the Executive’s legal representatives
under this Agreement other than the Termination Obligations.

 

15



--------------------------------------------------------------------------------

  (iii) All such Accrued Obligations and Termination Obligations shall be paid
to the Executive’s estate or beneficiary, as applicable, in a lump sum in cash
within 30 days of the Date of Termination or the date of termination (as
applicable).

 

(b) Disability.

 

  (i) If the Executive’s employment is terminated during the Change of Control
Period by reason of the Executive’s Disability, this Agreement shall terminate
without further obligations to the Executive, other than those obligations
accrued or earned and vested (if applicable) by the Executive as of the Date of
Termination, including for this purpose, all Accrued Obligations. Anything in
this Agreement to the contrary notwithstanding, the Executive shall be entitled
after the Disability Effective Date to receive disability and other benefits in
accordance with the most favorable plans, programs, practices and policies of
the Company and its subsidiaries in effect during the 90-day period immediately
preceding the Change of Control Date, or if more favorable to the Executive
and/or the Executive’s family, as in effect at any time thereafter with respect
to other Key Employees.

 

16



--------------------------------------------------------------------------------

  (ii) If the Executive’s employment is terminated by reason of the Executive’s
Disability other than during the Change of Control Period, this Agreement shall
terminate without further obligations to the Executive under this Agreement
other than the Termination Obligations.

 

  (iii) All such Accrued Obligations and Termination Obligations shall be paid
to the Executive in a lump sum in cash within 30 days of the Date of Termination
or the date of termination (as applicable).

 

(c) Cause; Other than for Good Reason. If during the Employment Period the
Executive’s employment is terminated for Cause or the Executive terminates his
employment other than for Good Reason, this Agreement shall terminate without
further obligations to the Executive under this Agreement other than those
obligations accrued or earned and vested (if applicable) by the Executive
through the Date of Termination or the date of termination (as applicable),
including for this purpose, the Termination Obligations. All such Termination
Obligations shall be paid to the Executive in a lump sum in cash within 30 days
of the Date of Termination.

 

(d) Good Reason; Other Than for Cause or Disability.

 

(1) If, during the Employment Period and prior to a Change of Control, the
Company shall terminate the Executive’s employment other than for Cause,
Disability or death or if the Executive shall terminate his employment for Good
Reason, the Executive shall be entitled to:

 

  A. to the extent not theretofore paid, the Executive’s annual rate of base
salary as in effect immediately prior to the date of termination; and

 

17



--------------------------------------------------------------------------------

  B. a lump sum in cash within 30 days after the date of termination equal to
the product of two (2) times the sum of (x) the Executive’s annual rate of base
salary as in effect immediately prior to the date of termination, and (y) the
Executive’s “target bonus” under the Incentive Plan for the year in which the
date of termination occurs; and

 

  C. in the case of compensation previously deferred by the Executive, all
amounts previously deferred (together with any accrued interest thereon) and not
yet paid by the Company, and any accrued vacation pay not yet paid by the
Company; and

 

  D. if such termination should occur prior to October 31, 2003, continuation of
health insurance on the same basis such benefits were provided to the Executive
on the Effective Date, or, if more favorable to the Executive and/or the
Executive’s family, as in effect at any time thereafter with respect to the
Executive, with such benefits to continue for the life of the Executive;
provided, however, that if the Executive becomes eligible for health insurance
through a subsequent employer, the Company’s provision of such benefits shall be
secondary to the benefit coverage of the subsequent employer.

 

(2) If, during the Employment Period and on and after a Change of Control Date,
the Company shall terminate the Executive’s employment other than for Cause,
Disability, or death or if the Executive shall terminate his employment for Good
Reason:

 

(i) the Company shall pay to the Executive in a lump sum in cash within 30 days
after the Date of Termination the aggregate of the following amounts:

 

  A. to the extent not theretofore paid, the Executive’s Highest Base Salary
through the Date of Termination; and

 

18



--------------------------------------------------------------------------------

  B. the product of (x) the Annual Bonus paid to the Executive for the last full
fiscal year ending during the Change of Control Period or, if higher, the Annual
Bonus paid to the Executive during the last full fiscal year ending during the
Change of Control Period or, if higher, a constructive annual bonus calculated
at the “target bonus” level under the Incentive Plan in effect immediately
preceding the Change of Control Date (the highest Annual Bonus determined under
this clause (x) shall hereinafter be referred to as the “Recent Bonus”) and (y)
a fraction, the numerator of which is the number of days in the current fiscal
year through the Date of Termination and the denominator of which is 365: and

 

  C. the product of (x) three and (y) the sum of (i) the Highest Base Salary and
(ii) the Recent Bonus; and

 

  D. in the case of compensation previously deferred by the Executive, all
amounts previously deferred (together with any accrued interest thereon) and not
yet paid by the Company, and any accrued vacation pay not yet paid by the
Company; and

 

(ii) The Company shall:

 

  A. for a period of three years following the Date of Termination or such
longer period as any plan, program, practice or policy may provide, the Company
shall continue benefits to the Executive and/or the Executive’s family at least
equal to those which would have been provided to them in accordance with the
plans, programs, practices and policies described in Sections 4(b)(iii)(with
respect to any retirement plans), (iv) and (vi) of this Agreement as if the
Executive’s employment had not been terminated and as if the Change of Control
Period expired on the 3rd anniversary of the Date of Termination, and for
purposes of eligibility for retiree benefits pursuant to such plans, practices,
programs and policies, the Executive shall be considered to have remained
employed until the 3rd anniversary of the Date of Termination; and

 

  B. the Company shall provide continuation of Travel Privileges for the life of
the Executive which are at least as favorable as the benefits provided pursuant
to the most favorable of such plans, practices, policies and programs in

 

19



--------------------------------------------------------------------------------

effect at any time during the 90-day period immediately preceding the Change of
Control Date or, if more favorable to the Executive and/or the Executive’s
family, as in effect at any time thereafter with respect to other Key Employees.

 

(e) Notwithstanding any other provisions of this Agreement to the contrary, (1)
upon termination of the Executive’s employment for any reason following the 5th
anniversary of the Executive’s date of employment, the Executive shall be
entitled to the Travel Privileges described in 6(d)(2)(ii)(B) above; and (2)
upon termination of the Executive’s employment for any reason after October 31,
2003, the Executive shall be entitled to continuation of health insurance on the
same basis such benefits were provided to the Executive on the Effective Date
or, if more favorable to the Executive and/or the Executive’s family, as in
effect at any time thereafter with respect to the Executive, with such benefits
to continue for the life of the Executive; provided, however, that if the
Executive becomes eligible for health insurance through a subsequent employer,
the Company’s provision of such benefits shall be secondary to the benefit
coverage of the subsequent employer.

 

7. Non-exclusivity of Rights.

 

Nothing in this Agreement shall prevent or limit the Executive’s continuing or
future participation in any benefit, bonus, incentive or other plans, programs,
policies or practices, provided by Group, the Company or any of its subsidiaries
and for which the Executive may qualify, nor shall anything herein limit or
otherwise affect such rights as the Executive may have under any stock option,
restricted stock or other agreements with Group, the Company or any of its
subsidiaries. Amounts which are vested benefits or which the Executive is
otherwise entitled to receive under any Plan, policy, practice or program of
Group, the Company or any of its subsidiaries at or subsequent to the Date of
Termination shall be payable in accordance with such plan, policy, practice or
program.

 

20



--------------------------------------------------------------------------------

8. Full Settlement.

 

The Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement. The Company agrees to pay, to the full extent
permitted by law (a) all legal fees and expenses, as incurred by the Company,
the Executive and others, which the Executive may reasonably incur as a result
of any contest (regardless of the outcome thereof) by the Company or others of
the validity or enforceability of, or liability under, any provision of this
Agreement (other than Section 6(d)(1) and 6(e)) or any guarantee of performance
thereof (including as a result of any contest by the Executive about the amount
of any payment pursuant of Section 9 of this Agreement) and (b) all legal fees
and expenses, as incurred by the Company, the Executive and others, which the
Executive may reasonably incur as a result of any contest by the Company or
others of the validity or enforceability of, or liability under, Section 6(d)(1)
and 6(e) of this Agreement or any guarantee of performance thereof but only, in
the case of this clause (b), if the Executive prevails on at least one material
issue in such contest plus, in the case of clauses (a) and (b), interest at the
applicable Federal rate provided for in Section 7872(f)(2) (or any successor
provision thereto) of the Internal Revenue Code of 1986, as amended (the
“Code”).

 

21



--------------------------------------------------------------------------------

9. Certain Additional Payments by the Company.

 

(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by the Company to or for
the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this Section
9, including, but not limited to, any amounts in respect of (i) options to
acquire shares of Group common stock, and (ii) restricted shares of Group common
stock (a “Payment”), would be subject to the excise tax imposed by Section 4999
(or any successor provision thereto) of the Code or any interest or penalties
with respect to such excise tax (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), then the Executive shall be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by the Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income and employment taxes (and any interest
and penalties imposed with respect thereto) and Excise Tax, imposed upon the
Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed upon Payments.

 

(b) Subject to the provisions of Section 9(c), all determinations required to be
made under this Section 9, including whether a Gross-Up Payment is required and
the amount of such Gross-Up Payment, shall be made by a firm of independent
public accountants selected by Group prior to the Change of Control (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and the Executive within fifteen (15) business days of the receipt
of notice from the Executive that

 

22



--------------------------------------------------------------------------------

there has been a Payment, or such earlier time as is requested by the Company or
the Executive. In the event that the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting the Change of Control, the
Executive may appoint another nationally recognized accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). All fees and expenses of the Accounting
Firm shall be borne solely by the Company. Any Gross-Up Payment, as determined
pursuant to this Section 9, shall be paid to the Executive within five (5) days
of the receipt of the Accounting Firm’s determination. If the Accounting Firm
determines that no Excise Tax is payable by the Executive, it shall furnish the
Executive with a written opinion that failure to report the Excise Tax on the
Executive’s applicable federal income tax return would not result in the
imposition of a negligence or other penalty. Any determination by the Accounting
Firm shall be binding upon the Company and the Executive. As a result of the
uncertainty in the application of Section 4999 of the Code (or any successor
provision thereto) at the time of the initial determination by the Accounting
Firm hereunder, it is possible that Gross-up Payments which will not have been
made by the Company should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to Section 9(c) and the Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment (together with interest and penalties
incurred by the Executive in connection therewith) that has occurred and any
such Underpayment shall be promptly paid by the Company to or for the benefit of
the Executive.

 

23



--------------------------------------------------------------------------------

(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after the Executive knows
of such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid. The Executive shall not pay
such claim prior to the expiration of the thirty-day period following the date
on which he gives such notice to the Company (or such shorter period ending on
the date that any payment of taxes with respect to such claim is due). If the
Company notifies the Executive in writing prior to the expiration of such period
that it desires to contest such claim, the Executive shall:

 

(i) give the Company any information reasonably requested by the Company
relating to such claim,

 

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

 

(iii) cooperate with the Company in good faith in order effectively to contest
such claim,

 

(iv) permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax, including
interest and penalties with respect thereto, imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 9(c), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Executive agrees
to prosecute such contest to a

 

24



--------------------------------------------------------------------------------

determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income
tax, including interest or penalties with respect thereto, imposed with respect
to such advance or with respect to any imputed income with respect to such
advance; and further provided that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Executive with respect
to which such contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Company’s control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder; whereas the Executive shall be entitled to settle or contest, as the
case may be, any other issued raised by the Internal Revenue Service or any
other taxing authority.

 

(d) If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Section 9(c), the Executive becomes entitled to receive any refund
with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 9(c)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 9(c), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of thirty (30) days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

 

25



--------------------------------------------------------------------------------

10. Confidential Information.

 

The Executive shall hold in a fiduciary capacity for the benefit of the Company
all confidential and proprietary information, relating to Group, the Company or
any of their subsidiaries, and their respective businesses, which shall have
been obtained by the Executive’s employment by the Company or any of its
subsidiaries and which shall not be or become public knowledge (other than by
acts by Executive or his representatives in violation of this Agreement). After
termination of the Executive’s employment with the Company, the Executive shall
not, without the prior written consent of the Company, communicate or divulge
any such information to anyone other than the Company and those designated by
it. Notwithstanding the foregoing, the Executive or his representatives may
disclose any such information if such information is compelled by legal process,
provided that if Executive is so compelled, he shall provide the Company with
prompt notice so that it may seek a protective order or other remedy. In any
event, Executive shall furnish only that portion of the confidential information
that is legally required to be disclosed. In the event the Executive breaches
any provision of this Section 10, any payments or other benefits promised under
this Agreement shall be forfeited. Such a forfeiture shall not limit the Company
from seeking any other contractual or equitable remedies available to it which
are appropriate under the circumstances. The Executive expressly consents to the
award of injunctive relief in the event a violation of this Section 10 is
alleged by the Company.

 

11. Successors.

 

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

 

26



--------------------------------------------------------------------------------

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

 

(c) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

 

12. Miscellaneous.

 

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

 

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive

  

If to the Company:

Elizabeth K .Lanier

  

US Airways, Inc.

1505 Crystal Drive

  

2345 Crystal Drive

Arlington, VA 22227

  

Arlington, Virginia 22227

    

Attention: General Counsel

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

27



--------------------------------------------------------------------------------

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

 

(d) The Company may withhold from any amounts payable under this Agreement such
Federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

 

(e) The Executive’s failure to insist upon strict compliance with any provision
hereof shall not be deemed to be a waiver of such provision or any other
provision hereof.

 

(f) Words or terms used in this Agreement which connote the masculine gender are
deemed to apply equally to female executives.

 

(g) This Agreement supersedes any prior employment agreement between the Company
and the Executive, including but not limited to the Prior Agreement, and
contains the entire understanding of the Company and the Executive with respect
to the subject matter hereof.

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set his hand and, pursuant to the
authorization from its Board of Directors, the Company has caused these presents
to be executed in its name on its behalf, all as of the day and year first above
written.

 

EXECUTIVE

/s/ Elizabeth K. Lanier

--------------------------------------------------------------------------------

Elizabeth K. Lanier

US AIRWAYS, INC.

/s/ Jennifer C. McGarey

--------------------------------------------------------------------------------

Jennifer C. McGarey

Vice President, Deputy General Counsel and Secretary

 

29